[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 92 
The excavation of the embankment was being carried on under the personal supervision and direction of the defendant, and he was bound to exercise reasonable care and prudence in the management of the business, and if the cutting away and loosening of the earth at the top of the embankment, while the plaintiff's intestate was engaged in loading the cart below, was an imprudent and negligent act which caused his death, the plaintiff is entitled to recover. The master is liable for an injury to his servant arising from his personal fault or neglect. (Keegan v.Western R.R. Corporation, 8 N.Y., 175; Wright v. N.Y. Cent'lR.R. Co., 25 N.Y., 562; Ashworth v. Stanwix, 3 El.  El., 702; Connolly v. Poillon, 41 Barb., 366.)
In determining the question of the master's negligence in an action by the servant for an injury alleged to have been sustained by him while in the master's employment, from the negligence of the latter, the jury are to inquire whether, under *Page 94 
the circumstances proved, the master did anything which, in the exercise of reasonable and ordinary care and prudence, he ought not to have done, or omitted any precaution which a prudent and careful man would or ought to have taken, and as they shall find upon this question (if therewas no negligence on the part of the servant) determine their verdict.
The court in this case charged the jury that it is the duty of an employer to take all reasonable care of his workmen, and, therefore, if they should find "that the defendant was guilty of any negligence, omitted to do anything by which the life of the plaintiff's intestate could have been preserved, he would be liable;" also, that it was for the jury to say, "whether, all things considered, there was anything that the defendant could have devised to have prevented the accident; whether there was anything in his experience and familiarity with that kind of business which would have suggested to him there was any special danger against which he ought to take special care." The defendant, at the conclusion of the charge, excepted to the instruction to the jury, "that if the defendant could have done anything to preserve the life of the deceased, that he should have done it," and the judge qualified it by saying, "perhaps preserve the life," is susceptible of criticism. I meant to have said, "anything that could have prevented the accident," and the defendant excepted to the charge as qualified.
We are of opinion that the judge erred in this instruction. That the defendant could have done something which would have prevented the accident cannot be doubted. But this was not the test of his liability. The question was, was he negligent? did he exercise ordinary care and prudence in conducting the excavation, in view of the position of the deceased, the probable consequences which would result from the falling of the overhanging earth while the intestate was below? The error in the charge was calculated to mislead the jury upon a material point, and was not, we think, cured by the other instructions given. (See Chapman v. Erie R'way Co., 55 N.Y., 579.) *Page 95 
There is another exception which was, we think, well taken. The plaintiff claimed that the defendant said that he would not cut the bank away for half an hour, and that, relying upon this promise, the intestate and other workmen commenced working under the bank, and that in violation of this promise, the defendant commenced cutting away the roots of the trees and supports of the bank immediately, and in a few moments it fell. There was some evidence to sustain this claim, and the judge submitted it to the jury to find whether this promise was made, remarking that it was a very important feature of the case, and that if the defendant said he would not commence cutting away the bank for half an hour, "it might go very far in the opinion of the jury to establish his want of care and prudence." The defendant's counsel subsequently requested the judge to charge the jury, that if they believed that "the defendant said he was not going to begin work at once, or anything that could be so construed, and notwithstanding that statement by Collins, the deceased saw the two men working upon the bank and cutting it down, the plaintiff cannot recover upon the theory that the deceased had no warning that the work was going on." The judge refused this request, and exception was taken.
We think this request should have been granted. The failure of the defendant to warn the workmen that the bank was being cut away, was one of the material facts relied upon by the plaintiff to show the defendant's negligence, and the absence of negligence on the part of the deceased. But the jury might have found from the evidence that the deceased saw the workmen cutting away the bank. If he had looked up he could probably have seen them, and if he saw the work progressing, the omission of the defendant to give the warning, or his failure to keep his promise, would not be a ground of recovery.
The judgment should be reversed, and new trial ordered.
All concur, except RAPALLO, J., absent.
Judgment reversed. *Page 96